Citation Nr: 0904194	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-11 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for bullous emphysema.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to August 
1992, to include service in the Southwest Asia Theater of 
operations during the Gulf War. 

This case was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 2007 on appeal from a December 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  The Board 
reopened claims for service connection for fibromyalgia and 
bullous emphysema.  The Board remanded the underlying issues 
of service connection for these conditions, as well as 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for 
headaches, to include as due to an undiagnosed illness, for 
additional development.  

The issues of service connection for bullous emphysema, and 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches, to include as due to an undiagnosed illness, are 
again before the Board for appellate consideration.  

The issue of entitlement to service connection for 
fibromyalgia, to include as due to an undiagnosed illness, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The competent medical evidence, overall, shows that it is 
at least as likely as not that the veteran's bullous 
emphysema is the result of exposure to oil and oil fire fumes 
in Kuwait during the Persian Gulf War.

2.  A July 2003 rating decision denied service connection for 
headaches.

3.  Evidence added to the record since the July 2003 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the veteran's claim for service connection 
for headaches and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bullous emphysema 
have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The July 2003 rating decision denying service connection 
for headaches is final.  38 U.S.C.A. § 7105 (West 2002).  

3.  Evidence received since the July 2003 rating decision is 
not new and material, and the claim for service connection 
for headaches, to include as due to an undiagnosed illness, 
is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

In this case, the Board is granting service connection for 
bullous emphysema.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for headaches, to include as due to an undiagnosed 
illness, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2004 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, a March 2006 VCAA 
letter provided Dingess notice.    

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the September 2004 notice letter included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the 
appellant was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran has submitted private 
treatment reports and testified before the undersigned 
Veterans Law Judge during an April 2007 hearing.  VA is not 
obligated to provide a medical examination if the veteran has 
not presented new and material evidence to reopen a final 
claim.  38 U.S.C.A. § 5103A(f).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran contends that he now has bullous emphysema due to 
being covered with oil during oil rain, and breathing fumes 
from oil fires, while in Kuwait during the Persian Gulf War.  

The veteran's DD 214 reflects the award of the Southwest Asia 
Service Medal (with three stars), the Combat Action Ribbon 
and the Kuwait Liberation Medal.  Therefore, he is a "Persian 
Gulf veteran" (i.e., had active military service in the 
Southwest Asian Theater of operations during the Gulf War) as 
defined by 38 C.F.R. § 3.317. 

The Board notes that exposure to oil and fumes is consistent 
with the veteran's general service in Kuwait, as well as his 
combat.  38 U.S.C.A. § 1154(a) (b) (2002).  Accordingly, the 
Board accepts the veteran's contentions as to oil and fume 
exposure.

Based on a thorough review of the record, the Board finds 
that the evidence of record shows that it is at least as 
likely as not that the veteran's bullous emphysema is related 
to exposure to oil and fumes during service.  Accordingly, 
service connection is warranted.  

Evidence includes April and June 2003 VA outpatient treatment 
reports assessing the veteran with bullous emphysema, and 
respectively noting that it was most likely secondary to, or 
a result of, smoking.

A March 2004 VA outpatient treatment report provides an 
assessment of severe bullous emphysema - secondary to 
exposure to oil well fires during the Gulf War, as well as 
smoking history.  In an April 2004 VA outpatient treatment 
report, a VA physician referred to the March 204 outpatient 
treatment report and noted that oil well fires could 
contribute to the veteran's lung disease.  

In an April 2004 letter, the veteran's treating VA physician 
noted that the veteran had a debilitating lung disease.  In 
her medical opinion, it was at least as likely as not that 
his bullous emphysema was secondary to exposure to burning 
oil fields while participating in Desert Storm.  

In a May 2004 letter, a different VA physician noted that he 
had reviewed the veteran's records, and set forth the 
veteran's history.  He expressed the opinion that the 
veteran's bullous emphysema was the result of his use of 
cigarettes (1-2 packs per day for approximately 20 years) and 
marijuana.  This opinion was based on the known association 
of these agents with the development of emphysema.  The 
veteran's exposure to toxic oil fumes during the Gulf War did 
not contribute to this condition, based on what was known 
about the composition of the smoke and the concentrations of 
substances in it.  

The veteran's private physician, Dr. T., wrote a letter in 
April 2006 stating that there was no evidence whatsoever that 
the veteran's unilateral bullous emphysema, seen on CT scan, 
was smoking-related.  Dr. T. was a university Associate 
Professor of Medicine, Pulmonary Disease Division, and the 
Director of the Pulmonary Function Laboratory.  

In an April 2007 letter, Dr. T. related that it was important 
to recognize that the veteran was currently a non-smoker and 
had been so since 2004.  He never smoked before 1988 and 
while with the Marines smoked about one pack per month.  
After 1992, he smoked more often, irregularly and never more 
than one pack a day.  Thus, at worst, he had smoked about 12 
pack years.  This was not a level of cigarette smoking that 
was typically associated with clinically significant chronic 
obstructive pulmonary disease of any sort, including bullous 
emphysema.  On this basis, it was with reasonable medical 
certainty that Dr. T. stated that the veteran's bullous 
emphysema was not related to tobacco use.  

In an August 2007 letter, Dr. T. noted that he had treated 
the veteran for a very large left lung bulla for two years as 
a pulmonary consultant.  He reviewed the veteran's history, 
which included intermittent cigarette smoking and exposure to 
multiple products of combustion associated with oil well and 
oil fire smoke.  Dr. T. stated that careful review of the 
totality of data and the progression of symptomatology 
eventually relieved by unilateral bullectomy made it clear 
that the veteran's pathologic process was not due to the 
minimal cigarette smoking history.  Rather, it was a distinct 
and direct result of the toxic exposures he received while in 
the military.  

The report of an April 2008 VA examination provides that the 
claims file was reviewed, and sets forth the veteran's 
pertinent medical history.  The pertinent impression was left 
giant bullous disease, status-post thoracotomy with removal 
of giant bulla in 2006.  The examiner observed that the 
veteran had been diagnosed with left giant bullous disease at 
age 32, which was too early for smoking-induced disease.  His 
marijuana use could be contributing.  The clear onset of the 
disease could not be determined as the veteran was only able 
to say he was feeling "tired" at the end of service.  
However, the examiner was not able to completely rule out the 
onset during service.  The cause of the giant bullae was not 
known, so the examiner was not able to identify the causative 
factor with confidence.  However, the examiner was not able 
to completely rule out that the various exposures the veteran 
had during service contributed to the development of his 
bullous disease. 

The foregoing evidence, overall, shows that it is at least as 
likely as not that the veteran's bullous emphysema is the 
result of exposure to oil and oil fumes during active duty.  
While there are opinions that the veteran's cigarette smoking 
caused his bullous emphysema, they are countered by well 
written opinions that smoking was not the cause.  The most 
recent VA examiner reviewed the entire record (including all 
the previous opinions) and noted in essence that he or she 
could not completely rule out the veteran's exposure as the 
cause of his bullous disease.

Giving the veteran the benefit of the doubt, the Board finds 
that service connection for bullous emphysema is warranted.  
38 U.S.C.A. § 5107(b).





New and Material Evidence

The veteran continues to assert that he incurred headaches as 
a result of exposure to oil and oil fumes while in the 
Southwest Asia Theater of operations during the Gulf War.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

Where a prior claim for service connection has been denied, 
and a current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required.  See Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); but see Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory 
does not constitute a new claim).  See also Boggs v. Peake, 
No. 2007-7131 (Fed. Cir. Mar. 26, 2008) (to the effect that a 
claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury; and the two claims must be considered 
independently).

The July 2003 rating decision denied service connection for 
headaches because an April 2003 VA examination diagnosed 
tension headaches that were less likely than not related to 
active duty.  The decision is final.  38 U.S.C.A. § 7105 
(West 2002).  Other relevant evidence of record at the time 
of this decision consisted of the veteran's service treatment 
records, which were negative for treatment for headaches.  

Since this final decision, and in connection with his August 
2004 application to reopen the previously denied claim, the 
veteran has submitted VA treatment records dated through 2008 
that reflect a complaint of headaches.  They do not contain 
any medical evidence or opinion linking the veteran's 
headaches to his service or an undiagnosed illness.  The 
veteran also submitted private medical records that are 
silent as to the etiology of any headaches.  

These additional records do not provide any evidence that the 
veteran had headaches during active duty.  Similarly, they do 
not provide any evidence (such as continuity of 
symptomatology or a medical opinion) linking any current 
headaches to the veteran's service or to an undiagnosed 
illness.  Thus, these post-service medical records do not 
relate to an unestablished fact necessary to substantiate the 
claim.  They simply do not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

During the appeal period, the veteran has made additional 
statements alleging an etiological relationship between his 
headaches and his service or an undiagnosed illness incurred 
during service.  These statements are essentially the same as 
those he previously made to VA.  Thus, the statements are not 
new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); see 
also Anglin v. West, 11 Vet. App. 361, 368 (1998) (veteran's 
testimony supporting fact previously rejected regarding an 
alleged PTSD stressor was cumulative).  

Further, the veteran's statements are not material.  It is 
generally true that lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  However, a lay person is not competent to 
provide an opinion requiring medical knowledge or a clinical 
examination by a medical professional.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  In Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions or diagnoses and that such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  

In sum, the evidence submitted by the veteran raises no 
reasonable possibility of substantiating the claim for 
service connection for headaches.  Thus, it is not material 
within the meaning of 38 C.F.R. § 3.156(a) and the claim is 
not reopened.


ORDER

Service connection for bullous emphysema is granted.  

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
headaches is denied.


REMAND

The veteran's claim for service connection for fibromyalgia, 
to include as due to an undiagnosed illness, requires 
additional development.  

The VCAA requires, among other things, that VA assist a 
claimant in providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The evidence before the Board includes numerous VA treatment 
and examination records reflecting complaints of joint pain.  
In addition, an April 2004 VA outpatient treatment report 
provides a pertinent impression of joint pain.  The physician 
was concerned that this fit into some larger rheumatological 
syndrome [i.e., fibromyalgia] and indicated that further 
testing and follow-up would be conducted by a rheumatology 
specialist.  It does not appear that the rheumatological 
testing was conducted.  

The veteran's suspected fibromyalgia is significant because 
service connection may be warranted for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than not later than December 31, 
2011.  38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, a medically unexplained 
chronic multi symptom illness is a qualifying chronic 
disability.  A medically unexplained chronic multi symptom 
illness is one defined by a cluster of signs or symptoms, and 
specifically includes fibromyalgia.  Chronic multi symptom 
illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Signs or symptoms that may be manifestations of undiagnosed 
illness or medically unexplained chronic multi symptom 
illness include joint pain.  

Therefore, the proper adjudication of this claim requires a 
VA examination to determine whether the veteran has 
fibromyalgia and if so, to determine whether its etiology and 
pathophysiology are understood or partially understood.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination to 
determine the nature, extent and etiology 
of any joint pain that may be present.  
The claims file must be made available to 
the examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history (including that set forth 
above), and the results of the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to 
address whether it is at least as likely 
as not (50 percent or more likelihood) 
that the veteran's joint pain 
constitutes, or is a symptom of, 
fibromyalgia.  If so, the examiner is 
asked to address whether it is at least 
as likely as not (50 percent or more 
likelihood) that the etiology and 
pathophysiology of the veteran's 
fibromyalgia are understood or partially 
understood.

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

2.  Then, readjudicate the veteran's 
claim for service connection for 
fibromyalgia, to include as due to an 
undiagnosed illness.  If the benefit 
sought on appeal remains denied, provide 
the veteran with an Supplemental 
Statement of the Case (SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


